DETAILED ACTION
Response to Amendment
The amendment filed 09/24/2021 has been entered.
Claims 1 and 10 are amended.
Claims 1-18 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 10, the claims do not make clear the metes and bounds of the claimed invention to one of ordinary skill in the art. There are various ways to conduct space-time Doppler filtering to obtain useful object such as Space time Adaptive processing, FFT, IFFT, Zero Doppler filter, etc. The language does not make clear what actions are being claimed by the invention to constitute infringement. Dependent claims 2-9 and 11-18 are similarly rejected, as they fail to resolve the issues of independent claims 1 and 10.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8, 10-14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Okunishi (US 7,164,621 B2) in view of Smith (US 20120007773 A1).
Regarding claim 1, Okunishi teaches, generating, from an aft direction of a marine vessel, one or more pulses of sound[Fig 1B; Col 8; Lines 46-60; Negative Y-axis being aft of vessel]; 
	receiving, at the aft direction of a marine vessel, one or more echoes, in response to the generated one or more pulses of sound interacting with one or more physical objects[Fig 5A, 5B, Col 8; Lines 30-35; Sonar transducers send and receive sound pulses]; 
and performing an analysis on the received one or more echoes based upon the generated one or more pulses of sound[Fig 2, 3; Col 9; Lines 30-45; System analyzes returns], the analysis being performed based upon space- time Doppler filtering to detect range and direction of at least one of the one or more physical objects[Col 11; Lines 10-40; Col 12; Lines 50-65; Doppler as well as filtering and processing used to find distance and direction of fish and removing noise from the aft direction]…..
Okunishi implies, but does not explicitly teach the space-time Doppler filtering distinguishing among physical objects having zero or near-zero Doppler shift, down Doppler shift, and up Doppler shift. [Though Col 11; Lines 10-40; Col 12; Lines 50-65 discuss Doppler as well as filtering and processing used to find distance and direction of fish and removing noise from the 
Smith teaches the space-time Doppler filtering distinguishing among physical objects having zero or near-zero Doppler shift, down Doppler shift, and up Doppler shift[0030-0032 teaches the use of filtering for near zero Doppler shift and detecting targets].
It would have been obvious to one of ordinary skill in the art to have modified the Doppler filtering in Okunishi with the near zero Doppler shift filtering in Smith to better distinguish objects that have near zero Doppler shift.

Regarding claim 10, Okunishi teaches at least one processor coupled to associated memory[Fig 2, 3], the at least one processor configured to implement: a generation module configured to generate, from an aft direction of a marine vessel, one or more pulses of sound[ Fig 1B; Col 8; Lines 46-60; Negative Y-axis being aft of vessel]; 
a receiving module configured to receive, at the aft direction of a marine vessel, one or more echoes, in response to the generated one or more pulses of sound interacting with one or more physical objects[Fig 5A, 5B, Col 8; Lines 30-35; Sonar transducers send and receive sound pulses]; 
and a processing module, configured to perform an analysis on the received one or more echoes based upon the generated one or more pulses of sound, [Fig 2, 3; Col 9; Lines 30-45; System analyzes returns], the analysis being performed based upon space-time Doppler filtering to detect range and direction of at least one of the one or more physical objects[Col 11; Lines 10-40; Col 12; Lines 50-65; Doppler as well as filtering and processing used to find distance and direction of fish and removing noise from the aft direction]…..

Okunishi implies, but does not explicitly teach the space-time Doppler filtering distinguishing among physical objects having zero or near-zero Doppler shift, down Doppler shift, and up Doppler shift. [Though Col 11; Lines 10-40; Col 12; Lines 50-65 discuss Doppler as well as filtering and processing used to find distance and direction of fish and removing noise from the aft direction which a person of ordinary skill would consider including zero or near zero Doppler shift as well as the Delta f which would be either up or down Doppler shift]
Smith teaches the space-time Doppler filtering distinguishing among physical objects having zero or near-zero Doppler shift, down Doppler shift, and up Doppler shift[0030-0032 teaches the use of filtering for near zero Doppler shift and detecting targets].
It would have been obvious to one of ordinary skill in the art to have modified the Doppler filtering in Okunishi with the near zero Doppler shift filtering in Smith to better distinguish objects that have near zero Doppler shift.

Regarding claims 2 and 11, Okunishi, as modified, teaches the one or more physical objects include at least one of (i) game fish [Col 11; Lines 30-40]and (i) a plurality of physical objects including one or more target objects and one or more reference objects[Col 14; Lines 55-65. Fish and sea bottom].
Regarding claims 3 and 12,
Regarding claims 4 and 13, Okunishi, as modified, teaches the analysis includes one or more of acoustic detection, localizing, tracking, and sizing of at least one of the one or more physical objects. [Col 11; Lines 30-40].
Regarding claims 5 and 14, Okunishi, as modified, teaches the analysis is based upon estimating depth of at least one of the one or more physical objects.[Col 8; Lines 40-45 disclose downward transmission and Col 11; Lines 30-40 disclose distance, namely depth].
Regarding claim 8, Okunishi, as modified, teaches performing the generating of the one or more pulses of sound from at least one of below and astride the marine vessel.[Fig 20 has signal generation under and across the vessel].
Regarding claim 17, Okunishi, as modified, teaches the generation module is further configured to generate of the one or more pulses of sound from at least one of below and astride the marine vessel.[Fig 20 has signal generation under and across the vessel]

Claims 6-7, 9, 15-16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Okunishi (US 7,164,621 B2) in view of Smith (US 20120007773 A1) as applied to claims 1 and 10 above, and further in view of Tobias (US 2016/0119065 A1).
Regarding claim 6 and 15, Okunishi, does not explicitly teach a generation module configured to display live video of at least one of the one or more physical objects.  
Tobias teaches a generation module configured to display live video of at least one of the one or more physical objects. [Title; Abstract; Fig 1; 0034, 0054]
It would have been obvious to one of ordinary skill in the art to have modified the underwater sounding apparatus in Okunishi with the underwater camera in Tobias in order to get live video to better confirm targets.
Regarding claims 7 and 16, For claim 7, Okunishi, does not explicitly teach displaying at least one of depth and temperature of a dredge attached to the marine vessel. 
Tobias teaches displaying at least one of depth and temperature of a dredge attached to the marine vessel. [Fig 1, 2, 4; 0044, 0053, 0064]
For claim 16, Okunishi does not explicitly teach a generation module configured to display at least one of depth and temperature of a dredge attached to the marine vessel.
Tobias teaches a generation module configured to display at least one of depth and temperature of a dredge attached to the marine vessel.[Fig 1, 2, 4; 0044, 0053, 0064]
It would have been obvious to one of ordinary skill in the art to have modified the underwater sounding apparatus in Okunishi with the of depth and temperature monitoring in Tobias in order to get better environmental conditions to track fish.
Regarding claims 9 and 18, For claim 9, Okunishi, does not explicitly teach performing the generating of the one or more pulses of sound from first and second sound sources, the second sound source being connected to a dredge connected to the marine vessel.
Tobias teaches performing the generating of the one or more pulses of sound from first and second sound sources, the second sound source being connected to a dredge connected to the marine vessel. [0051]
For claim 18, Okunishi does not explicitly teach the generation module is further configured to generate the one or more pulses of sound from first and second sound sources, the second sound source being connected to a dredge connected to the marine vessel.
Tobias teaches the generation module is further configured to generate the one or more pulses of sound from first and second sound sources, the second sound source being connected to a dredge connected to the marine vessel. [0051]
.

Response to Arguments
Applicant's arguments filed 06/24/2021 have been fully considered but are moot because the arguments do not apply to the specific combination of the references being used in the current rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIKAS NMN ATMAKURI whose telephone number is (571)272-5080.  The examiner can normally be reached on Monday-Friday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on (571)272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIKAS ATMAKURI/Examiner, Art Unit 3645                                                                                                                                                                                                        
/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645